            Case 4:15-cr-00178-HSG Document 218 Filed 03/26/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4   1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant LUONG
 9

10                               IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                           Case No.: CR 15-178 HSG

15                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          HEARING; ORDER
16           v.

17    TUAN LUONG,

18                  Defendant.

19

20        IT IS HEREBY STIPULATED, by and between the parties to this action, that the

21   RESENTENCING HEARING previously set for March 29, 2021 at 2:00 p.m. before the Hon.

22   Haywood S. Gilliam, Jr., be CONTINUED until May 24, 2021 at 2:00 p.m. as a STATUS ON

23   RESENTENCING. The reasons for this request are:

24        Mr. Luong is no longer in transit. Defense counsel has made contact with the facility and will

25   discuss the logistics of a Zoom Re-Sentencing Hearing with staff there. Defense counsel needs

26   additional time to meet and confer with Mr. Luong and review materials in Mr. Luong’s possession.

27   Defense counsel will be in trial beginning April 26, 2021, as well. Once the Zoom schedule of the

28   facility is determined, the parties propose to meet and confer with the Courtroom Deputy Clerk and



                                                      1
             Case 4:15-cr-00178-HSG Document 218 Filed 03/26/21 Page 2 of 2



 1   stipulate to an actual Zoom Re-Sentencing date which may be before or after May 24, depending on
 2   the availability of all parties and the Court.
 3

 4

 5   DATED:        March 26, 2021                          ____________/S/__________________
 6                                                         JOHN PAUL REICHMUTH
                                                           Assistant Federal Public Defender
 7

 8

 9
     DATED:        March 26, 2021                          _____________/S/_________________
10                                                         ANNA NGUYEN
                                                           Special Assistant United States Attorney
11

12

13
                                                        ORDER
14

15         Based on the reasons provided in the stipulation of the parties above, it is hereby

16         ORDERED that the STATUS ON RESENTENCING HEARING previously set for March 29,

17   2021 at 2:00 p.m. before this Court, be CONTINUED until May 24, 2021 at 2:00 p.m. as a STATUS

18   ON RESENTENCING.

19

20
           IT IS SO ORDERED.
21

22

23   DATED: 3/26/2021                                 ______________________________________
                                                         HON. HAYWOOD S. GILLIAM, JR.
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28



                                                           2
